Deen, Presiding Judge,
concurring specially.
This case involves an instrument known as an “acre estimator.” It appears to be a species, hybrid or cross between an odometer and a computer and is used to estimate the number of acres in combining wheat. The party plaintiff testified that he had used the acre estimator for seven to eight years satisfactorily in his work done for many different farmers.
One of the leading cases in determining the admissibility of scientific evidence is Harper v. State, 249 Ga. 519 (292 SE2d 389) (1982). In deciding whether a certain procedure or technique has attained a scientific stage of verifiable certainty, the trial court “may make this determination from evidence presented to it at trial by the parties.” Id. at 525. It is indicated further that expert testimony may be of value in making this determination, along with considerátion of exhibits, treatises, and the known natural laws. The plaintiff testified as to the accuracy towards attaining verifiable certainty by his satisfactory use of the instrument in estimating acreage for over six to seven years. It would appear that this would qualify him as an expert in the use of this instrument and procedure.
Objections were made during the trial that the acre estimator was an inexact procedure or inexact science not having attained verifiable certainty and was therefore inadmissible. When a procedure or science is exact, the court can take judicial notice of this, as no proof is necessary. It would appear that the acre estimator is less trustworthy than exact or uncontradicted science (i.e., laws of momentum, friction, entropy, conservation and gravity), and it is a little bit more trustworthy than inadmissible procedures, such as the polygraph. Verifiable certainty of admissible evidence is not necessarily equated with exact science.
Law and medicine, as most other disciplines, are not exact sciences. Evidence of fingerprints and blood, and standards within law and medicine, is not absolutely exact but is of sufficient verifiable certainty and trustworthiness that it may be considered by a jury in deciding a given question. See Blount v. Moore, 159 Ga. App. 80 (282 SE2d 720) (1981). To estimate acreage is an inexact procedure but still is of such certainty as to be reliable and worthy of jury consideration. A certified land surveyor might mathematically calculate acreage which could be less than absolutely exact but would still attain possi*557bly a higher degree of verifiable certainty than an acre estimator.